Citation Nr: 1705465	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  16-36 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant was a member of the Illinois Army National Guard from March 1978 to November 1983.  His service included a period of active duty for training from May to August 1978.  It appears that he may have also served in the U.S. Army Reserve; however, that service has not been formally verified.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

For the reasons set forth below, this matter is being REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required on his part.


REMAND

In September 2016, the appellant testified at a Board video-conference hearing before the undersigned.  Unfortunately, due to technical difficulties, a transcript of the hearing could not be produced.

In January 2017, the appellant was offered an opportunity to testify at another Board hearing.  Later that month, he responded that he wanted to appear at a Board video-conference hearing.  He is entitled to the hearing.  38 C.F.R. §§ 20.704, 20.717 (2016).

Accordingly, the case is REMANDED for the following action: 

The appellant should be scheduled for a Board video-conference hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

